UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 28, 2009 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-9824 The McClatchy Company (Exact name of registrant as specified in its charter) Delaware 52-2080478 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2100 "Q" Street, Sacramento, CA (Address of principal executive offices) (Zip Code) 916-321-1846 Registrant's telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[ X ] Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ X ] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b of the Exchange Act). [ ] Yes [X] No As of July 31, 2009, the registrant had shares of common stock as listed below outstanding: Class A Common Stock59,269,715 Class B Common Stock24,800,962 THE McCLATCHY COMPANY INDEX TO FORM 10-Q Part I - FINANCIAL INFORMATION Page Item 1 - Financial Statements (unaudited): Consolidated Balance Sheet – June 28, 2009 and December 28, 2008 1 Consolidated Statement of Operations for the three and six months endedJune 28, 2009 and June 29, 2008 3 Consolidated Statement of Cash Flows for the six months ended June 28, 2009 and June 29, 2008 4 Consolidated Statement of Stockholders' Equity for the period December 28, 2008 to June 28, 2009 5 Notes to Consolidated Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 33 Item 4 - Controls and Procedures 34 Part II - OTHER INFORMATION 34 Item 1A - Risk Factors 34 Item 4 – Submission of Matters to a Vote of Security Holders 41 Item 6 - Exhibits 41 Signatures 42 Index of Exhibits 43 PART I - FINANCIAL INFORMATION Item 1 - FINANCIAL STATEMENTS THE McCLATCHY COMPANY CONSOLIDATED BALANCE SHEET (UNAUDITED) (In thousands, except share amounts) ASSETS June 28, December 28, CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables – (less allowance of $13,395 in 2009 and $15,255 in 2008) Other receivables Newsprint, ink and other inventories Deferred income taxes Income tax refund Land and other assets held for sale Other current assets PROPERTY, PLANT AND EQUIPMENT: Land Building and improvements Equipment Construction in progress Less accumulated depreciation ) ) INTANGIBLE ASSETS: Identifiable intangibles – net Goodwill INVESTMENTS AND OTHER ASSETS: Investments in unconsolidated companies Other assets TOTAL ASSETS $ $ See notes to consolidated financial statements. 1 THE McCLATCHY COMPANY CONSOLIDATED BALANCE SHEET (UNAUDITED) – Continued (In thousands, except share amounts) LIABILITIES AND STOCKHOLDERS' EQUITY June 28, December 28, CURRENT LIABILITIES: Accounts payable $ $ Accrued compensation Income taxes payable Unearned revenue Accrued interest Accrued dividends - Other accrued liabilities NON-CURRENT LIABILITIES: Long-term debt: Principal only Principal and future interest - Deferred income taxes Pension and postretirement obligations Other long-term obligations COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Common stock $.01 par value: Class A - authorized 200,000,000 shares, issued 58,631,998 in 2009 and 57,520,445 in 2008 Class B - authorized 60,000,000 shares, issued 25,050,962 in 2009 and 2008 Additional paid-in capital Accumulated deficit ) ) Treasury stock, 37,902 shares in 2009 and 5,264 shares in2008 at cost ) ) Accumulated other comprehensive loss ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to consolidated financial statements. 2 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF OPERATIONS (UNAUDITED) (In thousands, except per share amounts) Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, REVENUES - NET: Advertising $ Circulation Other OPERATING EXPENSES: Compensation Newsprint and supplements Depreciation and amortization Other operating expenses OPERATING INCOME NON-OPERATING (EXPENSES) INCOME: Interest expense ) Interest income 6 37 Equity income (losses) in unconsolidated companies, net ) ) ) Impairments related to internet investments - ) - ) Gain (loss) on sale of SP Newsprint ) ) Gain on extinguishment of debt Other - net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAX PROVISION INCOME TAX PROVISION INCOME FROM CONTINUING OPERATIONS INCOME (LOSS) FROM DISCONTINUED OPERATIONS - NET OF INCOME TAXES ) ) NET INCOME $ NET INCOME PER COMMON SHARE: Basic: Income from continuing operations $ Income from discontinued operations - - - Net income per share $ Diluted: Income from continuing operations $ Income from discontinued operations - - - Net income per share $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES: Basic Diluted See notes to consolidated financial statements. 3 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) (In thousands) Six Months Ended June 28, June 29, CASH FLOWS FROM OPERATING ACTIVITIES: Income from continuing operations $ $ Reconciliation to net cash provided by continuing operations: Depreciation and amortization Employee benefit expense Stock compensation expense Equity loss in unconsolidated companies Impairment related to internet investments - Gain (loss) on sale of SP Newsprint ) Gain on extinguishment of debt ) ) Write-off of deferred financing costs Other Changes in certain assets and liabilities: Trade receivables Inventories ) Other assets ) Accounts payable ) ) Accrued compensation ) Income taxes ) Other liabilities ) ) Net cash provided by operating activities of continuing operations Net cash provided (used) by operating activities of discontinued operations ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of SP Newsprint Equity investments and other net ) ) Net cash provided (used) by investing activities of continuing operations CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings (repayments) of revolving bank debt ) Payment of financing costs ) ) Extinguishment of public notes and related expenses ) ) Payment of cash dividends ) ) Other - principally stock issuances Net cash used by financing activities ) ) NET CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ OTHER CASH FLOW INFORMATION: Cash paid (received) during the period for: Income taxes (net of refunds) $ $ ) Interest (net of capitalized interest) Other non-cash financing activities: Issuance of senior notes and future interest in debt exchange - Carrying value of unsecured notes exchanged for senior notes in debt exchange ) - See notes to consolidated financial statements. 4 THE McCLATCHY COMPANY CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) (In thousands, except share and per share amounts) Retained Acumulated Additional Earnings Other Par Value Paid-In Accumulated Comprehensive Treasury Class A Class B Capital Deficit Income (Loss) Stock Total BALANCES, DECEMBER 28, 2008 $ ) $ ) $ ) $ Net income Other comprehensive income (loss), net of tax: Pension and postretirement plans: Unamortized gain/prior service credit Other comprehensive income related to investments in unconsolidated companies 70 70 Other comprehensive income Total comprehensive income Dividends declared ($.09 per share) ) ) Issuance of 1,111,553 Class A shares under stock plans 11 Stock compensation expense Purchase of 32,638 shares of treasury stock (9
